    Case: 1:19-cv-00145-DAP Doc #: 448 Filed: 11/08/19 1 of 2. PageID #: 11304




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )                 Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )                 JUDGE DAN AARON POLSTER
                                       )
      v.                               )                 MAGISTRATE JUDGE
                                       )                 THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )                 ORDER
                                       )


       On November 6, 2019, Receiver Mark E. Dottore (“the receiver”) and Studio Enterprise

Manager, LLC, (“Studio”) filed a joint motion to authorize the sale of shared assets free and

clear of liens and to approve procedures regarding access to the DCEH data (“Motion to

Authorize”). ECF Doc. 446. The Motion to Authorize states that the receiver will notify all

interested parties of the motion and will file a certificate of service with the court once notice has

been given.

       Any and all objections to the Motion to Authorize must be filed within ten (10) days after

the date on which the receiver files the certificate of service. The Court hereby schedules a

hearing on the Motion to Authorize for December 3, 2019 at 9:00 a.m. in Courtroom 18B.

The hearing will be cancelled if no objections are pending on the court’s docket as of December

2, 2019 at 4:00 p.m.
   Case: 1:19-cv-00145-DAP Doc #: 448 Filed: 11/08/19 2 of 2. PageID #: 11305




      IT IS SO ORDERED.

Dated: November 8, 2019
                                           Thomas M. Parker
                                           United States Magistrate Judge




                                       2
